                 Case 20-12456-JTD             Doc 374       Filed 11/10/20        Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :       Chapter 11
                                                             :
RTI HOLDING COMPANY, LLC,1                                   :       Case No. 20–12456 (JTD)
                                                             :
                                                             :       (Jointly Administered)
                                    Debtors.                 :
                                                             :       Ref. Docket No. 187
------------------------------------------------------------ x

                 ORDER (I) ESTABLISHING PROCEDURES FOR
             INTERIM COMPENSATION AND REIMBURSEMENT OF
       EXPENSES OF PROFESSIONALS AND (II) GRANTING RELATED RELIEF

                 Upon the motion (the “Motion”)2 of RTI Holding Company, LLC, and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order (i) establishing procedures for interim

compensation for services rendered and reimbursement of expenses incurred by attorneys and


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.
                 Case 20-12456-JTD       Doc 374      Filed 11/10/20      Page 2 of 7




other professionals who will be retained pursuant to sections 327 or 1103 of title 11 of the United

States Code (the “Bankruptcy Code”) and are required to file applications pursuant to sections

330 and 331 of the Bankruptcy Code, on terms that satisfy the requirements of Rule 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-2 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware (the “Local Rules”) (such attorneys and professionals, collectively, the “Retained

Professionals”), and (ii) granting related relief, all as more fully set forth in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. §§ 157(a)–(b) and 1334(b), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and consideration of

the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been provided to the Notice Parties, and it appearing that no other or

further notice need be provided; and this Court having held a hearing to consider the relief

requested in the Motion; and upon the First Day Declaration; and the Court having determined that

the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interest; and upon all of the proceedings had before the Court

and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT

                 1. The Motion is granted to the extent set forth herein.

                 2. Except as otherwise provided in an order of this Court authorizing the retention

                      of a Retained Professional, Retained Professionals may seek interim payment



                                                  2
DOCS_LA:332758.3 76136/001
                 Case 20-12456-JTD            Doc 374     Filed 11/10/20     Page 3 of 7




                      of compensation and reimbursement of expenses in accordance with the

                      following compensation procedures (the “Compensation Procedures”):

        Monthly Fee Applications

                 a.          On or after the fifth (5th) day of each calendar month, following the month
                             for which compensation is sought, each Retained Professional seeking
                             interim allowance of its fees and expenses shall file with the Court an
                             application, which will include the relevant time entries and descriptions
                             and expense details for interim allowance of compensation for services
                             rendered and reimbursement of expenses incurred during the preceding
                             month (a “Monthly Fee Application”). Retained Professionals may submit
                             the first Monthly Fee Application, covering the period from the Petition
                             Date through October 31, 2020, on or after November 5, 2020.

                 b.          Each Retained Professional who files a Monthly Fee Application shall serve
                             a copy of such Monthly Fee Application on the following parties
                             (collectively, the “Fee Notice Parties”): (i) the Debtors c/o Ruby Tuesday,
                             Inc., 333 East Broadway Ave., Maryville, TN 37804 (Attn: Shawn
                             Lederman (slederman@rubytuesday.com)), (ii) restructuring counsel for
                             the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street,
                             17th Floor, Wilmington, Delaware 19801 (Attn: James E. O’Neill, Esq.
                             (joneill@pszjlaw.com) and Malhar S. Pagay, mpagay@pszjlaw.com), (iii)
                             counsel to Goldman Sachs Specialty Lending Group, L.P. (as administrative
                             and collateral agent), Cleary Gottlieb Steen & Hamilton LLP, One Liberty
                             Plaza, New York, NY 10006, (Attn:                 Sean A. O’Neal, Esq.,
                             soneal@cgsh.com); (iv) counsel to TCW Direct Lending, Paul Hastings
                             LLP, 515 S. Flower St., 25th Floor, Los Angeles, CA 90071, Attn: Justin
                             Rawlins, Esq., justinrawlins@paulhastings.com; (v) proposed counsel to
                             the Official Committee of Unsecured Creditors, (a) Kramer Levin Naftalis
                             & Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036
                             (Attn: Adam C. Rogoff, Esq., arogoff@kramerlevein.com and Robert T.
                             Schmidt, Esq., rschmidt@kramerlevin.com and Jennifer R. Sharret, Esq.,
                             jsharret@kramerlevin.com) and (b) Cole Schotz P.C., 500 Delaware
                             Avenue, Suite 1410, Wilmington, DE 199801 (Attn: G. David Dean, Esq.,
                             ddean@coleschotz.com,         and      Justin      R.     Alberto,    Esq.,
                             jalberto@coleschotz.com, and Andrew J. Roth-Moore, Esq., aroth-
                             moore@coleschotz.com) and (vi) the Office of the United States Trustee for
                             the District of Delaware, 844 King Street, Suite 2207, Lockbox 35,
                             Wilmington, Delaware 19801, (Attn: Linda Richenderfer, Esq.,
                             Linda.Richenderfer@usdoj.gov).

                 c.          Any Retained Professional that fails to file a Monthly Fee Application for a
                             particular month or months may subsequently submit a consolidated
                             Monthly Fee Application that includes a request for compensation earned
                             or expenses incurred during previous months.             All Monthly Fee

                                                      3
DOCS_LA:332758.3 76136/001
                 Case 20-12456-JTD            Doc 374      Filed 11/10/20     Page 4 of 7




                             Applications shall comply with applicable provisions of the Bankruptcy
                             Code, the Bankruptcy Rules, the Local Rules, and orders of this Court.

                 d.          The deadline to object to any Monthly Fee Application is 4:00 p.m.
                             (prevailing Eastern Time) on the twentieth (20th) day (or the next
                             business day if such day is not a business day) following the date the
                             Monthly Fee Application is served (the “Objection Deadline”).

                 e.          To object to a Retained Professional’s Monthly Fee Application,          the
                             objecting party must (i) file with the Court a written objection         (an
                             “Objection”) on or before the Objection Deadline, and (ii) serve         the
                             Objection upon the affected Retained Professional and each of the        Fee
                             Notice Parties such that each Fee Notice Party actually receives         the
                             Objection on or before the Objection Deadline.

                 f.          Upon the expiration of the Objection Deadline, a Retained Professional may
                             file a certificate of no objection (a “CNO”) with the Court with respect to
                             any fees and expenses not subject to an Objection. After a Retained
                             Professional files a CNO, the Debtors will promptly pay the Retained
                             Professional 80% of the fees and 100% of the expenses requested in the
                             applicable Monthly Fee Application that are not subject to an Objection.

                 g.          If a portion of the fees and expenses requested in a Monthly Fee Application
                             is subject to an Objection and the parties are unable to reach a consensual
                             resolution, the Retained Professional may either (i) file with the Court a
                             response to the Objection, together with a request for payment of any
                             portion of the amounts subject to the Objection, or (ii) forego payment of
                             such amounts until the next hearing to consider interim or final fee
                             applications, at which time the Court will adjudicate any unresolved
                             Objections.

        Interim Fee Applications

                 h.          Unless a chapter 11 plan of reorganization or liquidation has become
                             effective, commencing with the period ending December 31, 2020, and at
                             three-month intervals thereafter, Retained Professionals shall file with the
                             Court an application (an “Interim Fee Application”) for interim approval
                             and allowance of compensation and reimbursement of expenses sought by
                             such Retained Professional in its Monthly Fee Applications, including any
                             amounts requested in Monthly Fee Applications but yet unpaid, filed during
                             the preceding interim period (each such period, an “Interim Fee Period”).
                             The initial Interim Fee Period will include the period from the Petition Date
                             through December 31, 2020.

                 i.          Retained Professionals shall file their applicable Interim Fee Applications
                             on or before the forty-fifth (45th) day, or the next business day if such day
                             is not a business day, following the end of each Interim Fee Period.


                                                       4
DOCS_LA:332758.3 76136/001
                 Case 20-12456-JTD            Doc 374      Filed 11/10/20     Page 5 of 7




                 j.          The Interim Fee Application shall include a brief description identifying the
                             following:

                             (i)     the Monthly Fee Applications that are the subject of the request;

                             (ii)    the amount of fees and expenses requested;

                             (iii)   the amount of fees and expenses paid to date or subject to an
                                     Objection;

                             (iv)    the deadline for parties to file Objections to the Interim Fee
                                     Application (such Objections, the “Additional Objections”); and

                             (v)     any other information requested by the Court or required by the
                                     Bankruptcy Code, the Bankruptcy Rules, or the Local Rules.

                 k.          Additional Objections to any Interim Fee Application shall be filed with the
                             Court and served upon the affected Retained Professional and each of the
                             Fee Notice Parties so as to be actually received by the Retained Professional
                             and each Fee Notice Party on or before 4:00 p.m. (prevailing Eastern
                             Time) on the twentieth (20th) day (or the next business day if such day is
                             not a business day), following service of the applicable Interim Fee
                             Application.

                 l.          The Debtors may request that the Court schedule a hearing on Interim Fee
                             Applications at least once every three months or at such other intervals as
                             the Court deems appropriate. If no Objections are pending and no
                             Additional Objections are timely filed, the Court may approve and allow an
                             Interim Fee Application without a hearing.

                 m.          Each Retained Professional will serve, via first class mail, its Interim Fee
                             Application and final fee application upon the Fee Notice Parties. Each
                             Retained Professional will serve, via first class mail, a notice of hearing on
                             its Interim Fee Application and final fee application on all parties that have
                             requested notice in this chapter 11 case pursuant to Bankruptcy Rule 2002.
                             No further notice is necessary.

                 n.          Each Retained Professional that is an attorney shall make a reasonable effort
                             to comply with the U.S. Trustee’s requests for information and additional
                             disclosures as set forth in the Guidelines for Reviewing Applications for
                             Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330
                             by Attorneys in Larger Chapter 11 Cases, effective as of November 1, 2013,
                             in connection with each such attorney’s Interim Fee Application and/or final
                             fee application.

                 o.          A pending Objection to compensation or reimbursement of a Retained
                             Professional does not disqualify the Retained Professional from future
                             compensation or reimbursement.



                                                       5
DOCS_LA:332758.3 76136/001
                 Case 20-12456-JTD              Doc 374      Filed 11/10/20       Page 6 of 7




                 p.          Neither (i) the payment of, or the failure to pay, in whole or in part, any
                             interim compensation and reimbursement to a Retained Professional nor
                             (ii) the filing of, or failure to file, an Objection will bind any party in interest
                             or the Court with respect to the final allowance of any compensation of fees
                             for services rendered or reimbursement of expenses incurred by a Retained
                             Professional. All fees and expenses paid to Retained Professionals under
                             these Compensation Procedures are subject to disgorgement until final
                             allowance by the Court.

                 q.          Any member of any statutorily-appointed committee in these chapter 11
                             cases may submit statements of expenses (excluding the fees and expenses
                             of an individual committee member’s third-party counsel) and supporting
                             vouchers to the applicable committee’s counsel, which counsel will collect
                             and submit the committee members’ requests for reimbursement in
                             accordance with the Compensation Procedures; provided that, payment of
                             such expenses is not authorized to the extent that such authorization does
                             not exist under the Bankruptcy Code, applicable Third Circuit law, the
                             Bankruptcy Rules, the Local Rules, or the procedures and practices of this
                             Court.

                 r.          No Retained Professional may serve a Monthly Fee Application or file an
                             Interim Fee Application until the Court enters an order approving the
                             retention of such Professional pursuant to sections 327 or 1103 of the
                             Bankruptcy Code.

                 3. In each Interim Fee Application and final fee application, all attorneys who have

                      been or are hereafter retained pursuant to sections 327 or 1103 of the

                      Bankruptcy Code shall (i) apply for compensation for professional services

                      rendered and reimbursement of expenses incurred in connection with the

                      Debtors’ chapter 11 cases in compliance with sections 330 and 331 of the

                      Bankruptcy Code and applicable provisions of the Bankruptcy Rules, Local

                      Rules, and any other applicable procedures and orders of this Court and (ii)

                      make a reasonable effort to comply with the U.S. Trustee’s requests for

                      information and additional disclosures as set forth in the Guidelines for

                      Reviewing Applications for Compensation and Reimbursement of Expenses




                                                         6
DOCS_LA:332758.3 76136/001
                 Case 20-12456-JTD         Doc 374     Filed 11/10/20     Page 7 of 7




                      Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective

                      as of November 1, 2013.

                 4. The amount of fees and expenses sought in any request for compensation and

                      reimbursement of expenses shall be stated in U.S. dollars (if applicable,

                      calculated at the prevailing exchange rate on the date of submission of the

                      relevant fee application).

                 5. All time periods set forth in this Order shall be calculated in accordance with

                      Bankruptcy Rule 9006(a).

                 6. The Debtors are authorized to take all action necessary to effectuate the relief

                      granted in this Order.

                 7. The Court shall retain jurisdiction to hear and determine all matters arising from

                      or related to the implementation, interpretation, and/or enforcement of this

                      Order.




                                                           JOHN T. DORSEY
         Dated: November 10th, 2020                        UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                   7
DOCS_LA:332758.3 76136/001
